Title: From George Washington to Silvanus Seely, 21 August 1781
From: Washington, George
To: Seely, Silvanus


                        
                            Sir
                            Kings Ferry Augt 21st 1781
                        
                        I shall not be able to reach Springfield, with the Army, as soon as I expected—for which Reason I desire you
                            will continue to perform the Duties I directed Colo. Dayton to enjoin on you, till you hear further from me—or from Genl
                            Lincoln by my Order.
                        When the French Army have crossed the River & the whole are ready to take up a proper Line of March,
                            you will be informed of it, & will be directed to proceed towards Springfield in such a Manner as will best
                            correspond with the general Movement.
                        I beg you will be pointed in observing these Directions—that you will keep a good lookout, by Land &
                            Water—towards York Island—& informs me of every Thing that stirs worthy Notice—and of the Intelligence you may get
                            from thence if it is of Importance sufficient to comunicate it by Express. I am &c.
                        
                            G.W.
                        
                    